Citation Nr: 1028294	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-13 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a certificate of eligibility for a special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 to July 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the 
Board at his local RO.  The hearing was scheduled for November 
20, 2008, at the VA office in San Antonio.  However, the Veteran 
did not report for the hearing, and no request for postponement 
was received and granted prior to the hearing date.  Under 
38 C.F.R. § 20.704(d), when a veteran fails to appear for a 
scheduled hearing and no request for postponement is received, 
the claim is processed as though the request for hearing had been 
withdrawn.  Therefore, this case will be processed as though the 
request for a hearing was withdrawn, and the Board can now 
proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

The Veteran was granted entitlement to a certificate of 
eligibility for specially adapted housing under 38 U.S.C.A. 
§ 2101(a) in a May 2007 rating decision.


CONCLUSION OF LAW

As a matter of law, the Veteran is not entitled to a special home 
adaptation grant.  38 U.S.C.A. § 2101(a), 2101(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.809, 3.809a (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, and 
the Board discerns none.

Moreover, in Manning v. Principi, 16 Vet. App. 534, 542 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), 
the U.S. Court of Appeals for Veterans Claims held that the VCAA 
has no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the matter.  
The Board finds that such is the case as to the issue here on 
appeal.  Therefore, no further discussion of the VCAA is 
required.

II.  Entitlement to Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 31/2 in. or 
more.  Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521, complete paralysis also encompasses foot drop and 
slight droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  The phrase "preclude 
locomotion" is defined as the necessity for regular and constant 
use of a wheelchair, braces, crutches, or canes as a normal mode 
of locomotion although occasional locomotion by other methods may 
be possible. 38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not established, 
the veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and total 
service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual acuity or 
less; or (2) includes the anatomical loss or loss of use of both 
hands.  The assistance referred to in this section will not be 
available to any veteran more than once.  38 C.F.R. § 3.809a.  
The regulation also specifies that a veteran is not eligible for 
a special home adaptation grant if he or she is entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 C.F.R. § 3.809.  38 C.F.R. § 3.809a(a). 

Generally, loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function of the hand or foot, whether the acts 
of grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with prosthesis.  
38 C.F.R. § 4.63.  In addition, extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major joints of 
an extremity, or shortening of the lower extremity of 31/2 in. 
(8.9 cm.) or more, will be taken as loss of use of the hand or 
foot involved.  38 C.F.R. § 4.63(a).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

In this case, the Veteran applied for both specially adapted 
housing under 38 U.S.C.A. § 2101(a), implemented by regulation at 
38 C.F.R. § 3.809, and a special home adaptation grant under 
38 U.S.C.A. § 2101(b), implemented by 38 C.F.R. § 3.809a.  
Although entitlement to specially adapted housing was denied in 
the September 2006 rating decision that is part of the pending 
appeal, it was later granted in the May 2007 rating decision. 

In view of the foregoing, under the regulations cited above, the 
Veteran is not eligible for a special home adaptation grant under 
38 C.F.R. § 3.809a, because he has been awarded a certificate of 
eligibility for assistance in acquiring specially adapted housing 
under 38 C.F.R. § 3.809.  Thus, the benefit sought in the present 
appeal cannot be granted, and the claim must be denied.  

Because the disposition of this appeal is based on the law, and 
not on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Entitlement to a certificate of eligibility for a special home 
adaptation grant is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


